DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 4 June 2021 is acknowledged. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of Species B (variable bond is a single bond) in the reply filed on 4 June 2021 is acknowledged. However, as a result of the search, the election requirement between Species A and Species B has been reconsidered and withdrawn. Claims 1-13 are examined herein on the merits.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding claim 8, the definition of R4 is entirely redundant with the definition in claim 1 and therefore should be removed, given that claim 8 does not provide definitions of all variable groups of Formula III, including Q1. 
While the definition of J provided in claim 8 is also redundant, it is not objected to because this redundancy is not a verbatim repetition of a claim 1 limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "wherein the bonds in Formula I that form the monocyclic aryl group are aromatic." This limitation is unclear because the term aromatic (or aromaticity) is customarily used to describe the spatial and electronic structure of cyclic molecular systems displaying the effects of cyclic electron delocalization, as opposed to the character of bonds, per se. Moreover, the limitation appears to be redundant, because an aryl group by definition is aromatic. The specification provides the following definition ([0069] of published application), which is consistent with the ordinary and customary meaning of an aryl group:
The term "aryl" refers to an aromatic hydrocarbon group derived from the removal of at least one hydrogen atom from a single carbon atom of a parent aromatic ring system.

The examiner respectfully suggests removing this limitation from the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pino ("NitroxylFluor: A Thiol-Based Fluorescent Probe for Live-Cell Imaging of Nitroxyl," J. Am. Chem. Soc. December 14, 2017).
This reference was published before, but within a year of, the filing date of provisional application 62/756389 (November 6, 2018). Its authorship includes the two joint inventors and two non-inventors.

Regarding claims 1 and 8-13, Pino discloses at least NitroxylBlue-2 and NitroxylBlue-3 (Fig. 2), which clearly satisfy the formulae of the claims.

    PNG
    media_image1.png
    290
    445
    media_image1.png
    Greyscale


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the blog post at <https://www.chan-lab.com/single-post/2017/12/06/Nick-Jerome-and-Martins-paper-is-accepted-for-publication-in-JACS> (December 6, 2017).
The cited blog post was published before, but within a year of, the filing date of provisional application 62/756389 (November 6, 2018). The website chan-lab.com is about the laboratory headed by the inventor Jefferson Chan. Regarding the authorship of the content of the cited blog post, the post refers to an accepted JACS paper authored by "Nick, Jerome and Martin," at least two of whom are non-inventors. 
Regarding claims 1-7, the cited blog post discloses NitroxylFluor (left of illustration), which clearly satisfies the formulae of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Just accepted! NitroxylFluor, our thiol-based probe for nitroxyl imaging, will appear in JACS. Congrats all! [Tweet], along with a link to < https://www.chan-lab.com/single-post/2017/12/06/Nick-Jerome-and-Martins-paper-is-accepted-for-publication-in-JACS>, which is relied upon in the rejection of claims 1-7 under 35 U.S.C. 102(a)(1) above. As stand-along content, this prior art tweet discloses a thiol-based probe for nitroxyl imaging. It was published before, but within a year of, the filing date of provisional application 62/756389 (November 6, 2018). The record does not establish the authorship of this tweet.
Smulik-Izydorczyk ("Fluorescent probes for the detection of nitroxyl (HNO)," Free Radical Biology and Medicine, 25 April 2018) is a review that discloses NitroxylFluor and NitroxylBlue-3 (Scheme 1D; Table 4; Fig. 5), citing reference 149, which is the prior art of Pino ("NitroxylFluor: A Thiol-Based Fluorescent Probe for Live-Cell Imaging of Nitroxyl," J. Am. Chem. Soc. December 14, 2017) relied upon in the rejection of claims 1-13 under 35 U.S.C. 102(a)(1) above. To avoid unnecessarily duplicative rejections, separate rejections under 35 U.S.C. 102(a)(1) for clear anticipation by Smulik-Izydorczyk have not been applied to claims 1-13.
Yan ("Self-immolative colorimetric, fluorescent and chemiluminescent chemosensors," Chem. Soc. Rev., 3 September 2018) is a review that discloses NitroxylFluor (Fig. 15, page 6906), citing reference 23, which is the prior art of Pino ("NitroxylFluor: A Thiol-Based Fluorescent Probe for Live-Cell Imaging of Nitroxyl," J. Am. Chem. Soc. December 14, 2017) relied upon in the rejection of claims 1-13 under 35 U.S.C. 102(a)(1) above. To avoid unnecessarily duplicative rejections, separate rejections under 35 U.S.C. 102(a)(1) for clear anticipation by Yan have not been applied to claims 1-7.
Xian (US 9,494,592) discloses reaction-based fluorescent probes and is relevant to withdrawn method claim 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/Christopher Adam Hixson/Primary Examiner, Art Unit 1797